                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    ALBERT GARZA,                                    No. 3:15-CV-02482

                    Petitioner,                      (Judge Brann)

          v.                                         (Magistrate Judge Carlson)

    L.J. ODDO,

                    Respondent.

                                         ORDER

                                     APRIL 16, 2019

         Albert Garza, a federal inmate, filed this 28 U.S.C. § 2241 petition in which he

asserted that the United States Parole Commission improperly denied him parole.1

District Judge Richard P. Conaboy denied the petition after concluding that certain

claims violated the abuse of the writ doctrine and others failed on the merits.2 Garza

thereafter filed the pending motion to alter or amend the judgment.3

         In January 2019, Magistrate Judge Martin C. Carlson issued a Report and

Recommendation, recommending that this Court largely deny the motion on the

grounds that Garza failed to present any legitimate reason to revisit the earlier decision,

and one claim was not presented in Garza’s § 2241 petition.4 Magistrate Judge Carlson

recommended, however, that this Court vacate the portion of Judge Conaboy’s order



1
    Doc. 1.
2
    Docs. 23, 24.
3
    Doc. 25.
4
    Doc. 30.
denying a certificate of appealability, as none is needed for § 2241 petitions filed by

federal inmates.5 Garza filed timely objections to the Report and Recommendation.6

         “If a party objects timely to a magistrate judge’s report and recommendation, the

district court must ‘make a de novo determination of those portions of the report or

specified proposed findings or recommendations to which objection is made.’”7

District courts may accept, reject, or modify—in whole or in part—the magistrate

judge’s findings or recommendations.8 After conducting de novo review of the Report

and Recommendation, the Court finds no error in the recommendation. Consequently,

IT IS HEREBY ORDERED that:

         1.     Magistrate Judge Martin C. Carlson’s Report and Recommendation (Doc.

                30) is ADOPTED in its entirety; and

         2.     Garza’s motion to alter or amend the judgement (Doc. 25) is GRANTED

                in part, to the extent that the denial of a certificate of appealability is

                vacated. The motion is DENIED in all other respects.




                                                   BY THE COURT:


                                                   s/ Matthew W. Brann
                                                   Matthew W. Brann
                                                   United States District Judge

5
    Id. at 6.
6
    Doc. 32.
7
    Equal Emp’t Opportunity Comm’n v. City of Long Branch, 866 F.3d 93, 99 (3d Cir. 2017)
    (quoting 28 U.S.C. § 636(b)(1)).
8
    28 U.S.C. § 636(b)(1); Local Rule 72.31.
                                               2
